Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been examined.  Claims 1-20 are pending.
	The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2185.
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	Claims 1-2 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Yun et al. (US Pub No. 2016/0364247).  
In regard to claim 1, Yun et al. disclose an operation method of an end node including a physical (PHY) layer unit and a controller unit in a vehicle network (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Yun discloses the controller 220 may be configured to monitor and operate the PHY layer block 210 using the Mil 230. The controller 220 may include a controller interface 221, a core 222, a main memory 223, and a sub memory 224. The configuration of the controller 220 is not limited thereto, and the controller 220 may be configured in various ways. The controller interface part 221 may be configured to receive a signal from the PHY layer block 210 (e.g., the PHY layer interface part 211) or an upper layer (not shown), transmit the received signal to the core 222, and transmit the signal received from the core 222 to the PHY layer block 210 or upper layer.  See para 71-75),

    PNG
    media_image1.png
    827
    446
    media_image1.png
    Greyscale

(in Yun, when a local event occurs, the controller of the first communication node may request a local wakeup to the PHY layer block of the first communication node according to the event.  See para 109); in response to detecting the local event, transitioning an operation state of the controller unit from an OFF state to an ON state (in Yun, when a local event occurs, the controller of the first communication node may request a local wakeup to the PHY layer block of the first communication node according to the event. Then, the PHY layer block of the first communication node may transmit a wakeup signal to the PHY layer block of the second communication node which is connected with the first communication node via a predetermined network.  See para 109); 
transmitting, by the controller unit, to the PHY layer unit an indicator requesting to transmit a wake-up signal in accordance with the local event (in Yun, when a local event occurs, the controller of the first communication node may request a local wakeup to the PHY layer block of the first communication node according to the event. Then, the PHY layer block of the first communication node may transmit a wakeup signal to the PHY layer block of the second communication node which is connected with the first communication node via a predetermined network.  See para 109); and transmitting, by the PHY layer unit, a wake-up signal including an identifier of at least one end node required to be woken up by the local event (in Yun, the first communication node 300 having data to be transmitted to the second communication node 310 may generate a signal including the data (hereinafter, "data signal") (i.e. this could include the identifier of the second communication node) or a signal for triggering wake-up of the second communication node 310 (hereinafter, "wakeup signal"). When a channel is idle, the first communication node 300 may transmit the data signal or the wakeup signal to the second communication node 310 (S320). When the wakeup signal is transmitted to the second communication node 310, the first communication node 300 may transmit the data signal to the second communication node 310 after a lapse of a predetermined time from a time point of the transmission of the wakeup signal.  See para 73-76).
In regard to claim 2, Yun et al. disclose wherein the wake-up signal is a PHY layer signal generated by the PHY layer unit (in Yun, when a local event occurs, the controller of the first communication node may request a local wakeup to the PHY layer block of the first communication node according to the event. Then, the PHY layer block of the first communication node may transmit a wakeup signal to the PHY layer block of the second communication node which is connected with the first communication node via a predetermined network.  See para 109). 

	Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness. 

	Claims 3-6 are rejected under pre-AIA  35 U.S.C. § 103 (a) as being unpatentable over Yun et al. in view of Kim et al.  (US Pub No. 2011/0194471).
In order to expedite and avoid piecemeal prosecution, the following rejection is made to the extent that the claims are understood, by considering those elements which are understood and interpreting their function in a manner which is consistent with the recited goals of the claims, and then applying the best available art.
In regard to claim 3, Yun et al. disclose the claimed subject matter as discussed above rejection except the teaching of wherein the identifier is a global identifier used to identify the at least one end node in the vehicle network.   However Kim et al. disclose a wake-up apparatus for a low power sensor node, including: a wake-up signal detector receiving and detecting a wake-up signal of a sensor node, a wake-up address (i.e. global identifier) that is provided from a server managing the sensor node (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Kim discloses broadband convergence network (BcN) environment 104, and the server.  The BcN transmits information collected in the sensor nodes 102 to the server 106 or transmits a wake-up address signal for waking-up the sensor node from the server 106 to the sensor node 102.  See para 32-37).

    PNG
    media_image2.png
    924
    655
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Kim et al. into the teachings of Yun et al. because each of Kim et al. and Yun et al. teach the remote power saving on particular or specific node and further, because combining the prior art elements of Kim et al. with Yun et al. according to known methods would have yielded predictable results, using the techniques of the Kim et al. would have improved Yun et al. in the same way, and applying the techniques of Kim et al.  to improve Yun et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to make it cheaper and to coordinate different node to be power saving and to extend battery life). [See MPEP 2143]
In regard to claim 4, Kim et al. disclose wherein the identifier is a local identifier used to identify the at least one end node in a specific region of the vehicle network (in Kim, the broadband convergence network (BcN) environment 104, and the server.  The BcN transmits information collected in the sensor nodes 102 to the server 106 or transmits a wake-up address signal for waking-up the sensor node from the server 106 to the sensor node 102.  See para 32-37).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Kim et al. into the teachings of Yun et al. because each of Kim et al. and Yun et al. teach the remote power saving on particular or specific node and further, because combining the prior art elements of Kim et al. with Yun et al. according to known methods would have yielded predictable results, using the techniques of the Kim et al. would have improved Yun et al. in the same way, and applying the techniques of Kim et al.  to improve Yun et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to make it cheaper and to coordinate different node to be power saving and to extend battery life). [See MPEP 2143]
In regard to claim 5, Kim et al. disclose wherein the identifier is a group identifier indicating a plurality of end nodes required to be woken up according to the local event (in Kim, the broadband convergence network (BcN) environment 104, and the server.  The BcN transmits information collected in the sensor nodes 102 to the server 106 or transmits a wake-up address signal for waking-up the sensor node from the server 106 to the sensor node 102.  See para 32-37).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Kim et al. into the teachings of Yun et al. because each of Kim et al. and Yun et al. teach the remote power saving on particular or specific node and further, because combining the prior art elements of Kim et al. with Yun et al. according to known methods would have yielded predictable results, using the techniques of the Kim et al. would have improved Yun et al. in the same way, and applying the 
In regard to claim 6, Yun et al. and Kim et al. do not specifically disclose wherein the identifier includes general purpose input/output (GPIO) pins, analog pins, or a PHY layer register.  However it is extremely well known in the computer art/industry to provide for the use of general purpose input/output (GPIO) pins, analog pins, or a PHY layer register for the identifying purpose.  Therefore OFFICIAL NOTICE is taken that it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to provide general purpose input/output (GPIO) pins, analog pins, or a PHY layer registers to identify the nodes is well known in the systems of Yun et al. and Kim et al. in order to identify the system nodes.
Allowable Subject Matter
	Claims 7-20 are allowable over the prior of records.
	The following is an Examiner's statement of reasons for the indication of allowable subject matter:  Claims 7, 12, 16 are allowable over the prior art of record because the prior arts, cited in its entirety, or in combination, do not teach
	the operation method comprising: receiving, by the PHY layer unit, a wake-up signal from a second end node, the wake-up signal including a first identifier of an end node required to be woken up; in response to the wake-up signal, transitioning an operation state of the PHY layer unit from an OFF state to an ON state; comparing, by the PHY layer unit, a second identifier of the first end node with the first identifier; and in response to determining that the second identifier is different from the first identifier, transmitting the wake-up signal to a third end node without waking up the controller unit (claim 7);
	the operation method comprising: identifying a third end node required to be woken up when an operation mode of the first end node transitions from a mode to an active mode based on a first wake-up signal received from a second end node; generating a second wake-up signal including a first identifier of the first end node and a second identifier of the third end node; and transmitting the second wake-up signal (claim 12);
	the operation method comprising: receiving, by the PHY layer unit of the first end node operating in an active mode, a sleep request signal from a second end node; comparing, by the PHY layer unit, a first identifier of the first end node with a second identifier indicated by the sleep request signal; and in response to determining that the second identifier is identical to the first identifier, transmitting, by the PHY layer unit, to the controller unit an indicator requesting to transition from an ON state to an OFF state (claim 16).

Conclusion
 	Claims 1-6 are rejected.  Claims 7-20 are allowed.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2185